White, J.
Appellant moves, the attorney general objecting, to substitute in this court an instruction asked by defendant and refused by the court on the trial below, which instruction, it is stated, having been lost from the record, was not incorporated in the transcript before us. The substance of the lost instruction is set out as part of the motion, and an agreement that it is such is signed by the county attorney and attorneys for defendant.
*192The proper remedy to supply the loss would have been to have taken, the necessary steps for that purpose in the lower court. Pasc. Dig., Arts. 4969, 4970; Rogers v. The State, 43 Texas, 409; Lunsford v. The State, 1 Texas Ct. of App. 448. The motion is overruled.
The appellant was tried upon an information brought under Article 6511, 2 Paschal’s Digest, for carrying on his person a pistol in a court of justice convened for the transaction of business. The charge of the court presented the law applicable to the case; the evidence was sufficient to. warrant the conviction ; and, there being no material error in any of the proceedings, the judgment of the lower court is affirmed.

Affirmed.